Citation Nr: 1618762	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1989.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified at a videoconference hearing before the undersigned in September 2012.  A copy of the hearing transcript is of record.  The matter was remanded in December 2012 and February 2015.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDING OF FACT

Diabetes mellitus did not manifest in active service, is not shown to be related to any in-service occurrence or event, and was not demonstrated within 1 year following separation from service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Board remanded this case in February 2015 in order to secure an additional medical opinion.  In April 2015 and July 2015, addendum opinions were obtained from the examiner who performed the February 2013 VA examination.  The additional opinions took into account the Veteran's pertinent medical history, and the conclusions are supported by well-reasoned rational.  The February 2013 VA examination, together with the two addendums, is adequate for purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is in order.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be presumed for certain disorders, to include diabetes mellitus, where the disorder is demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran meets the current disability requirement.  He was diagnosed with diabetes in April 2008, and the record reveals he continues to receive ongoing medical treatment.  The Veteran alleges his diabetes was incurred as a result of in-service weight gain, or in the alternative, from exposure to lead paint and cleaning solutions during active service.  See hearing transcript P. 6. 

The Veteran's diabetes did not manifest during active service.  The record reveals a difference of 47 pounds between his enlistment examination, at which time he weighed 157 pounds, and his separation examination, at which time he weighed 204 pounds.  Despite the weight gain, the record does not contain any diagnosis of, or treatment for, diabetes during active service.  Urinalysis performed during the February 1989 separation examination was negative for sugar or albumin.  Thus, there is no evidence that diabetes manifested during active service.  

The remaining inquiry is whether sufficient evidence exists establishing the Veteran's current diabetes is etiologically related to his in-service weight gain or exposure to lead paint or cleaning solutions during service.  In this respect, he was given a VA examination in February 2013.  The examiner indicated it is less likely than not the Veteran's diabetes was incurred in active service because there was no documentation of diabetes during service.  The examiner did not specifically address the Veteran's weight gain or exposure to lead paint and cleaning chemicals.

Addendums to the February 2013 report were provided in April 2015 and July 2015.  The addendums specifically address the Veteran's in-service weight gain and exposure to lead paint and cleaning chemicals.  The examiner opined it is less likely than not the Veteran's current diabetes is due to active service weight gain.  He states that although obesity is a risk factor for Type 2 diabetes, the Veteran was not diagnosed until 2008, several years after service discharge.  Moreover, had his diabetes been incurred in active service, the Veteran would have experienced diabetes symptoms by the early 1990s.  Instead, he began experiencing symptoms in 2007.  See hearing transcript P. 14.  Finally, the examiner explained that lead paint and cleaning chemicals are not included in the list of environmental exposures that increase the risk of diabetes mellitus.  

The Board has reviewed all of the relevant medical treatment records.  As noted above, the Veteran was diagnosed with diabetes mellitus in April 2008.  He continues to receive regular medical treatment and management of his diabetes.  However, none of the records indicate it is at least as likely as not the Veteran's current diabetes mellitus is etiologically related to in-service weight gain, exposure to lead paint and cleaning chemicals, or any other in-service occurrence.  Further, there is no evidence showing indications of diabetes within 1 year following separation from service.

The Board has considered the Veteran's lay statements in which he asserts his current diabetes mellitus is due to either his in-service weight gain, or exposure to lead paint and cleaning chemicals.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., experiencing pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of diabetes mellitus.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, the competent evidence establishes it is less likely than not that the Veteran's current diabetes mellitus was incurred in service.  Accordingly, the claim of entitlement to service connection for diabetes mellitus is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


